In a coram nobis proceeding, defendant appeals from an order of the County -Court, Queens County, dated June 17, 1959', which denied, without a hearing, his application to vacate a judgment of said court rendered September 5, 1956, convicting him, after a jury trial, of feloniously selling a narcotic drug, and imposing sentence. The judgment of conviction was affirmed (People v. Wilburn, 4 A D 2d 698). The application was made on the grounds of alleged suppression of evidence, denial of the right to be confronted with witnesses, and uncorroborated testimony. Order affirmed. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.